Case 3:18-cv-04881-JSC Document 259-4 Filed 03/11/21 Page 1 of 9




                 EXHIBIT C
           Case
            Case3:18-cv-04881-JSC
                  3:18-cv-04881-JSC Document
                                     Document259-4 Filed01/09/19
                                              52 Filed   03/11/21 Page
                                                                   Page1 2ofof8 9



 1   David C. Marcus (SBN 158704)                 Peter K. Stris (SBN 216226)
     david.marcus@wilmerhale.com                  peter.stris@strismaher.com
 2   Christopher T. Casamassima (SBN 211280)      Brendan S. Maher (SBN 217043)
     chris.casamassima@wilmerhale.com             brendan.maher@strismaher.com
 3   WILMER CUTLER PICKERING                      Bridget Asay (admitted pro hac vice)
     HALE AND DORR LLP                            bridget.asay@strismaher.com
 4
     350 South Grand Avenue, Suite 2100           Rachana A. Pathak (SBN 218521)
 5   Los Angeles, CA 90071                        radha.pathak@strismaher.com
     Telephone: +1 213 443 5300                   Dana Berkowitz (SBN 303094)
 6   Facsimile: +1 213 443 5400                   dana.berkowitz@strismaher.com
                                                  John Stokes (SBN 310847)
 7   Alan E. Schoenfeld (admitted pro hac vice)   john.stokes@strismaher.com
     alan.schoenfeld@wilmerhale.com               STRIS & MAHER LLP
 8   WILMER CUTLER PICKERING                      725 South Figueroa Street, Suite 1830
     HALE AND DORR LLP                            Los Angeles, CA 90017
 9   7 World Trade Center                         Telephone: +1 213 995 6800
     250 Greenwich Street                         Facsimile: +1 213 261 0299
10   New York, NY 10007
11   Telephone: +1 212 230 8800                   Attorneys for Plaintiffs
     Facsimile: +1 212 230 8888                   EMILY AND MALCOLM FAIRBAIRN
12
     Attorneys for Defendant
13   FIDELITY INVESTMENTS CHARITABLE
     GIFT FUND
14

15

16                                 UNITED STATES DISTRICT COURT

17                            NORTHERN DISTRICT OF CALIFORNIA

18

19   EMILY FAIRBAIRN and MALCOLM                      CASE NO. 3:18-cv-04881-JSC
     FAIRBAIRN,
20                                                    STIPULATED ORDER RE:
                   Plaintiff(s),                      DISCOVERY OF ELECTRONICALLY
21                                                    STORED INFORMATION FOR
           vs.                                        STANDARD LITIGATION
22
     FIDELITY INVESTMENTS CHARITABLE                  Hon. Jacqueline Scott Corley
23   GIFT FUND,

24                 Defendant(s).

25

26

27

28
                                                  1
                 STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
             Case
              Case3:18-cv-04881-JSC
                    3:18-cv-04881-JSC Document
                                       Document259-4 Filed01/09/19
                                                52 Filed   03/11/21 Page
                                                                     Page2 3ofof8 9



 1           Plaintiffs Emily and Malcolm Fairbairn and Defendant Fidelity Investments Charitable

 2   Gift Fund, by and through their counsel of record, hereby enter into the foregoing Stipulated

 3   Order regarding Discovery of Electronically Stored Information (“ESI”).

 4       1. PURPOSE

 5           This Order will govern discovery of ESI in this case as a supplement to the Federal

 6   Rules of Civil Procedure, this Court’s Guidelines for the Discovery of Electronically Stored

 7   Information, and any other applicable orders and rules.

 8       2. COOPERATION

 9           The parties are aware of the importance the Court places on cooperation and commit

10   to cooperate in good faith throughout the matter consistent with this Court’s Guidelines for

11   the Discovery of ESI.

12       3. LIAISON

13           The parties have identified liaisons to each other who are and will be knowledgeable

14   about and responsible for discussing their respective ESI. Each e-discovery liaison will be,

15   or have access to those who are, knowledgeable about the technical aspects of e-discovery,

16   including the location, nature, accessibility, format, collection, search methodologies, and

17   production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer

18   about ESI and to help resolve disputes without court intervention.

19       4. PRESERVATION

20           The parties have discussed their preservation obligations and needs and agree that

21   preservation of potentially relevant ESI will be reasonable and proportionate.1 To reduce the

22   costs and burdens of preservation and to ensure proper ESI is preserved, the parties agree

23   that:

24
     1
25     The parties will continue to meet and confer to modify this ESI Protocol to the extent
     necessary to determine whether any data sources that are not reasonably accessible because of
26   undue burden or cost pursuant to Fed. R. Civ. P. 26(b)(2)(B) should be preserved but not
     searched, reviewed, or produced; and/or whether data from those sources could contain
27   relevant information but under the proportionality factors should not be preserved.
28
                                                       2
                 STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
             Case
              Case3:18-cv-04881-JSC
                    3:18-cv-04881-JSC Document
                                       Document259-4 Filed01/09/19
                                                52 Filed   03/11/21 Page
                                                                     Page3 4ofof8 9



 1          a) The Parties will preserve all documents potentially relevant to the dispute; and

 2          b) Within 5 court days of executing this stipulation, the parties agree to exchange a

 3              list of (a) the types of ESI they have preserved, (b) the names of the custodians,

 4              and their general job titles or descriptions from whom they have collected ESI, or

 5              from whom they are in the process of collecting ESI, and (c) the search terms

 6              utilized in conducting such collections. The parties shall add or remove custodians

 7              as reasonably necessary with notice to the other party within 5 days.

 8      5. SEARCH

 9          The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier

10   if appropriate, they will meet and confer about methods to search ESI in order to identify ESI

11   that is subject to production in discovery and filter out ESI that is not subject to discovery.

12      6. PRODUCTION FORMATS

13          The parties agree to produce documents in ☒PDF, ☒TIFF, ☒native and/or ☐paper or a

14   combination thereof (check all that apply) file formats. Images must be produced in single page

15   format, either PDFs or Tiff/Jpeg. If particular documents warrant a different format, the parties

16   will cooperate to arrange for the mutually acceptable production of such documents. The
     parties agree not to degrade the searchability of documents as part of the document production
17
     process, including documents produced as native files pursuant to Section 9.
18
        7. LOAD FILES
19
            All production items will be provided with a delimited data file or “load file.” Each
20
     party will designate its preferred load file format.
21
        8. METADATA FIELDS
22
            Except as otherwise set forth in this Order, infra, ESI files shall be produced with at
23
     least each of the following data fields to the extent reasonably possible:
24
        FIRSTBATES
25
        LASTBATES
26
        ATTACHRANGE
27

28
                                                        3
                  STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
          Case
           Case3:18-cv-04881-JSC
                 3:18-cv-04881-JSC Document
                                    Document259-4 Filed01/09/19
                                             52 Filed   03/11/21 Page
                                                                  Page4 5ofof8 9



 1   BEGATTACH

 2   BEGATTACH

 3   PARENT_BATES

 4   CHILD_BATES

 5   FROM

 6   TO

 7   CC

 8   BCC

 9   TITLE

10   SUBJECT

11   DATE_SENT

12   TIME_SENT

13   LINK

14   MIME_TYPE

15   FILENAME

16   FILE_EXTEN

17   AUTHOR

18   DATE_CREATED

19   TIME_CREATED

20   DATE_MOD

21   TIME_MOD

22   FILE_SIZE

23   PGCOUNT

24   INTMSGID

25   MD5HASH

26   OCRPATH

27

28
                                             4
             STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
             Case
              Case3:18-cv-04881-JSC
                    3:18-cv-04881-JSC Document
                                       Document259-4 Filed01/09/19
                                                52 Filed   03/11/21 Page
                                                                     Page5 6ofof8 9



 1      9. PRODUCTION OF NATIVE ITEMS

 2          The parties agree that ESI shall be produced as black and white TIFFs with an

 3   accompanying load file, which will contain, among other data points, the ESI data fields listed

 4   in Section 8 above. The exceptions to this rule are for (1) spreadsheet-application files (e.g.,

 5   MS Excel), and multimedia audio/visual files such as voice and video recordings (e.g., .wav,
     .mpeg, and .avi), which shall be produced in native format with a Bates-numbered slipsheet as
 6
     a placeholder; and (2) other circumstances where for technical reasons (for example, unlisted
 7
     or unknown file types), producing a slipsheet placeholder is reasonable.
 8
        10. PHASING
 9
            When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties
10
     agree to phase the production of ESI.
11
        11. PARENT-CHILD RELATIONSHIPS
12
        Parent-child relationships (the association between an attachment and its parent document)
13
     that have been maintained in the ordinary course of business must be preserved. The producing
14
     party will produce responsive documents in the same family together unless one or more
15
     family members are privileged or implicate the privacy or confidentiality rights of third parties,
16
     and in that case, the family will be Bates numbered and the items that items at are privileged or
17
     implicate the privacy or confidentiality rights of third parties will be removed and indicated by
18
     the insertion of a slipsheet noting the removal. If, however, an attachment to a responsive
19
     document is not, standing alone, responsive, then then the producing party shall not be
20
     obligated to produce it.
21
        12. PRODUCTION OF PRIVILEGE LOGS
22
            For any document withheld in its entirety or produced but redacted based on privilege,
23
     the producing party will produce privilege/redaction logs in Excel format or any other format
24
     that permits electronic sorting and searching, except that the Parties shall have no obligation to
25
     log information generated after the date of commencement of this lawsuit. The parties agree
26

27

28
                                                       5
                 STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
             Case
              Case3:18-cv-04881-JSC
                    3:18-cv-04881-JSC Document
                                       Document259-4 Filed01/09/19
                                                52 Filed   03/11/21 Page
                                                                     Page6 7ofof8 9



 1   that privilege logs may be produced within 30 days of the initial production of documents by a

 2   party, and every 30 days thereafter, up to 30 days prior to the close of fact discovery.

 3       13. DOCUMENTS PROTECTED FROM DISCOVERY2

 4          a) Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

 5              protected document, whether inadvertent or otherwise, is not a waiver of privilege

 6              or protection from discovery in this case or in any other federal or state

 7              proceeding. For example, the mere production of privileged or work-product-

 8              protected documents in this case as part of a mass production is not itself a waiver

 9              in this case or in any other federal or state proceeding.

10          b) Communications involving trial counsel that post-date the filing of the complaint

11              need not be placed on a privilege log. Communications may be identified on a

12              privilege log by category, rather than individually, if appropriate.

13       14. MODIFICATION

14          This Stipulated Order may be modified by a Stipulated Order of the parties or by the

15   Court for good cause shown.

16

17

18

19

20

21

22

23

24

25

26
     2 To the extent necessary, the parties will meet and confer to agree upon a “quick peek”
27   process pursuant to Fed. R. Civ. P. 26(b)(5).
28
                                                       6
                 STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
           Case
            Case3:18-cv-04881-JSC
                  3:18-cv-04881-JSC Document
                                     Document259-4 Filed01/09/19
                                              52 Filed   03/11/21 Page
                                                                   Page7 8ofof8 9



 1         IT IS SO STIPULATED, through Counsel of Record.

 2
     DATED: January 9, 2019              STRIS & MAHER LLP
 3

 4

 5                                       By: /s/ Rachana A. Pathak
                                             Rachana A. Pathak (SBN 218521)
 6
                                             Peter K. Stris (SBN 216226)
 7                                           Brendan S. Maher (SBN 217043)
                                             Bridget Asay (admitted pro hac vice)
 8                                           Dana Berkowitz (SBN 303094)
                                             John Stokes (SBN 310847)
 9

10                                            Counsel for Plaintiffs
                                              Emily and Malcolm Fairbairn
11

12   DATED: January 9, 2019              WILMER CUTLER PICKERING
                                         HALE AND DORR LLP
13

14
                                         By: /s/ Christopher T. Casamassima
15                                           David C. Marcus (SBN 158704)
                                             Christopher T. Casamassima (SBN 211280)
16                                           Nicholas G. Purcell (SBN 313632)
                                             Alan E. Schoenfeld (admitted pro hac vice)
17

18                                            Counsel for Defendant
                                              Fidelity Investments Charitable Gift Fund
19

20

21

22

23

24

25

26

27

28
                                               7
               STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
               Case
                Case3:18-cv-04881-JSC
                      3:18-cv-04881-JSC Document
                                         Document259-4 Filed01/09/19
                                                  52 Filed   03/11/21 Page
                                                                       Page8 9ofof8 9



 1                              ATTESTATION OF SIGNATURES

 2          I, Christopher T. Casamassima, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of

 3   the Northern District of California, that concurrence in the filing of this document has been

 4   obtained from each signatory hereto.

 5
                                                        /s/ Christopher T. Casamassima
 6                                                      Christopher T. Casamassima
 7
                                                        Counsel for Defendant
 8                                                      Fidelity Investments Charitable Gift Fund

 9

10

11   IT IS ORDERED that the foregoing Agreement is approved.

12

13

14
      Dated:
15                                     THE HONORABLE JACQUELINE SCOTT CORLEY
                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    8
                  STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
